                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

HOWARD BALAKOVICH,
                                                  Case No. 18-11292
             Plaintiff,
v.                                                SENIOR U.S. DISTRICT JUDGE
                                                  ARTHUR J. TARNOW
COMMISSIONER OF SOCIAL SECURITY,
                                                  U.S. MAGISTRATE JUDGE
             Defendant.                           PATRICIA T. MORRIS
                                       /

    ORDER ADOPTING REPORT & RECOMMENDATION [12]; OVERRULING
DEFENDANT’S OBJECTION [13]; GRANTING PLAINTIFF’S MOTION FOR SUMMARY
 JUDGMENT [8]; DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
           [10]; AND REMANDING CASE TO THE COMMISSIONER

      Plaintiff Howard Balakovich seeks judicial review of the decision of an

Administrative Law Judge (“ALJ”) denying his application for Disability Insurance

Benefits (“DIB”) and Supplemental Income Security Benefits (“SSI”). Plaintiff,

through counsel, filed a Motion for Summary Judgment [8] on July 10, 2018.

Defendant filed a Motion for Summary Judgment [10] on September 6, 2018.

Plaintiff filed a Reply [11] on September 10, 2018.

      On June 12, 2019, the Magistrate Judge issued a Report and Recommendation

[12] (“R&R”) recommending that the Court grant Plaintiff’s Motion, deny

Defendant’s Motion, and remand the case to the Commissioner under sentence four

of 42 U.S.C. § 405(g). Defendant filed an Objection [13] to the R&R on June 26,

2019. Plaintiff filed a Response [14] on July 1, 2019.

                                    Page 1 of 6
      The Court reviews objections to a Magistrate Judge’s R&R on a dispositive

motion de novo. 28 U.S.C. § 636(b)(1)(c).

      Defendant objects to the R&R’s recommendation to remand on the grounds

that the ALJ erred in giving great weight to the non-examining consultative opinion

of Dr. George Starrett. The Magistrate Judge explained:

      As to psychological issues, the ALJ considered the non-examining
      consultative opinion of Dr. George Starrett dated May 20, 2015, and
      accorded his opinion “great weight.” The ALJ also considered the
      opinions of Plaintiff’s treating psychologist, Dr. Fachting, rendered on
      May 7 and June 15, 2015, and February 10 and 21, 2017, and gave Dr.
      Fachting’s opinions less weight than Dr. Starrett’s. Dr. Fachting’s
      opinions were based on his treatment of Plaintiff and the attendant
      extensive records comprising multiple exhibits in the record. The
      Commissioner argues that the ALJ did not err in giving great weight to
      the nonexamining consultative opinion because his treatment
      comported with the Sixth Circuit standards stated in Kepke v. Comm’r
      of Soc. Sec., 636 F. App’x 625, 632 (6th Cir. 2016). The Court in Kepke
      held that Blakely v. Comm’r of Soc. Sec., 581 F.3d 399, 409 (6th Cir.
      2009), did not set forth a bright-line rule requiring the ALJ to discount
      a non-examining source’s opinion that was made without benefit of all
      the record medical evidence. Instead, Kepke explained that “before an
      ALJ accords significant weight to the opinion of a nonexamining source
      who has not reviewed the entire record, the ALJ must give ‘some
      indication’ that he ‘at least considered’ that the source did not review
      the entire record.” Kepke, 636 F. App’x at 632 (quoting Blakely, 581
      F.3d at 409). The Commissioner then states that the “ALJ explicitly
      discussed the subsequent records in his decision” and determined the
      evidence was not material and wouldn’t alter the RFC findings.

      Although the ALJ found the evidence was not material and did not
      change his RFC findings, the ALJ did not appear to consider the fact
      that the non-examining source, Dr. Starrett, lacked the benefit of the
      two years of medical evidence from 2015 to 2017 when formulating his
      opinion. In other words, the medical evidence postdating Dr. Starrett’s
      opinion was not viewed under the proper standard as to whether the

                                    Page 2 of 6
      nearly two years of medical evidence missing from Dr. Starrett’s review
      should affect the weight given his opinion by the ALJ. It is hard to
      conceive of how nearly two years of medical evidence could be less
      than material. I therefore suggest that Plaintiff has identified an issue
      requiring resubmission to the Commissioner to consider the effect the
      medical evidence post-dating Dr. Starrett’s opinion would have on his
      opinion or, better yet, for the Commissioner to procure updated medical
      opinions based on more current medical records.

R&R at 19-20 (internal citations omitted).

      The parties agree that the Court must use the standard set forth in Kepke to

determine whether the ALJ’s decision to give great weight to Dr. Starrett’s opinion

is supported by substantial evidence. “[B]efore an ALJ accords significant weight to

the opinion of a non-examining source who has not reviewed the entire record, the

ALJ must give ‘some indication’ that he ‘at least considered’ that the source did not

review the entire record.” Kepke, 636 F. App’x at 632; see also Hammett v. Comm’r

of Soc. Sec., No. 2:16-CV-12304, 2017 WL 4985642, at *9 (E.D. Mich. Aug. 15,

2017), report and recommendation adopted, No. 16-12304, 2017 WL 4003438

(E.D. Mich. Sept. 12, 2017) (“[W]hat the Sixth Circuit requires is that the ALJ

acknowledge his awareness that the state agency record reviewer did not review the

entire record, not merely that the ALJ himself did conduct a full review.”).

      In Objection #1, Defendant argues that the ALJ considered the fact that Dr.

Starrett, who issued his opinion in May 2015, had not reviewed nearly two years of

medical evidence (June 2015 through February 2017) when formulating his opinion.

Defendant maintains that the ALJ’s consideration of Dr. Starrett’s limited scope of

                                     Page 3 of 6
review is evidenced by its explanation for affording Dr. Starrett’s opinion great

weight: “I accord the above opinion great weight because the evidence received into

the record, after the initial determination, did not provide any new or material

information that would alter any findings about the claimant’s residual functional

capacity.” Tr. 22.

      In Objection #2, Defendant argues that the ALJ reasonably gave great weight

to Dr. Starrett’s opinion notwithstanding Starrett’s review of an incomplete record.

According to Defendant, the ALJ’s discussion of the medical evidence, coupled with

its finding that such evidence did not support the medical opinion of Plaintiff’s

treating psychologist, Dr. Fachting, shows that the ALJ had good reasons for

affording more weight to Dr. Starrett’s opinion which was more consistent with the

record than the opinion of Dr. Fachting.

      The Court finds Defendant’s objections unpersuasive. Kepke instructs this

Court to review the record for “some indication that the ALJ subjected [the non-

examining] opinion to scrutiny.” Kepke, 636 F. App’x at 632. Here, the ALJ’s brief

explanation as to why it accorded Dr. Starrett’s opinion great weight—that the

evidence received between June 2015 and February 2017 did not include material

information that would change its RFC finding—does not establish that the ALJ

subjected Dr. Starrett’s opinion to scrutiny. To the contrary, the explanation merely

shows that the ALJ assessed the materiality of the medical evidence excluded from


                                    Page 4 of 6
Dr. Starrett’s review and speculated as to the effect it may have had on Dr. Starrett’s

opinion. Implicit in the ALJ’s conclusion that the medical evidence did not provide

any material information that would alter its RFC finding is the improper assumption

that the evidence would have had no impact on Dr. Starrett’s opinion had Starrett

reviewed such evidence.

      The Court agrees with the Magistrate Judge that it is hard to conceive of how

nearly two years of medical evidence could have affected neither Dr. Starrett’s

opinion nor the weight accorded to that opinion. The Court further agrees with the

Magistrate Judge that the prudent course of action is to remand to the Commissioner

so that it may procure updated medical opinions based on Plaintiff’s full medical

record.

                                    CONCLUSION

      Accordingly,

      IT IS ORDERED that the R&R [12] of the Magistrate Judge is hereby

ADOPTED and is entered as the findings and conclusions of the Court.

      IT IS FURTHER ORDERED that Defendant’s Objection [13] is

OVERRULED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary

Judgment [8] is GRANTED.




                                     Page 5 of 6
      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment [10] is DENIED.

      SO ORDERED.


                             s/Arthur J. Tarnow
                             Arthur J. Tarnow
Dated: July 18, 2019         Senior United States District Judge




                           Page 6 of 6
